REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant's submissions of the Information Disclosure Statement dated September 22nd, 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Election/Restrictions
Claim 21 is allowable. Claims 32-38, previously withdrawn from consideration as a result of a restriction requirement require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on December 4th, 2019, is hereby withdrawn and claims 32-38 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 21, 22, 25-30, and 32-38 are allowable.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, filed on September 22nd, 2021, with respect to the prior art rejections of the claims have been fully considered and are persuasive. The prior art rejections of the claims have been withdrawn.

Regarding claim 21 the closest prior art is Rahmel et al. (US 5,659,421) in view of Taylor et al. (US 2014/0240824 A1).
Regarding claim 21, Rahmel teaches a device comprising: 
a base; 
a first arm comprising a proximal end connected to a first end of the base and a distal end extending from the base and at least one securing bracket comprising a notch having an obtuse angle and configured to secure a first side of a substrate; 
a secure bar comprising a proximal end connected to a second end of the base and a distal end extending from the base and at least one securing bracket comprising a notch having an obtuse angle; 
wherein the first arm and the secure bar extend in the same direction from the base.
Taylor further teaches a crossbar extending for at least a portion of a distance between the first arm and the secure bar, the crossbar configured to directly contact the substrate and to deflect upon exertion of a horizontal force on the crossbar by the substrate; and a sensor attached to the base and proximal to the crossbar to detect deflection of the crossbar.
wherein the securing bracket of the secure bar is configured to secure a second side of the substrate, wherein the second side of the substrate is opposite the first side of the substrate. 

Regarding claims 22, 25-30, and 32-38, these claims depend on an allowable base claim and are therefore allowable for the reasons stated supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MITCHELL OESTREICH/
Examiner, Art Unit 2872

/MARIN PICHLER/Primary Examiner, Art Unit 2872